DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 17 May 2021 and the preliminary amendment filed 08 June 2021.
Claims 21-40 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27, 35 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 22 of U.S. Patent No. 9,971,541. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘541 patent as shown below.


9,971,541
17/321,807
1. An apparatus, comprising: a memory device, comprising: a plurality of subarrays of memory cells; sensing circuitry coupled to the plurality of subarrays, 
(E) the sensing circuitry including a sense amplifier and a compute component coupled to a respective sense line of a plurality of sense lines, the sense amplifier and the compute component configured to operate as an in-memory processor for a column of memory cells coupled to the respective sense line; and 
(A) a plurality of subarray controllers, wherein each subarray controller of the plurality of subarray controllers is coupled to a respective subarray of the plurality of subarrays and is configured to direct performance of an operation by a number of in-memory processors with respect to data stored in the respective subarray of the plurality of subarrays; 
(B) a first subarray controller of the plurality that is configured to execute a first set of instructions to direct performance of a first operation and 
(C) a second subarray controller of the plurality that is configured to independently execute a second set of instructions to direct performance of a second operation, wherein the second operation is different than the first operation in a sequence of operations intended to yield an output; 
(D) and wherein the memory device is configured to move a data value corresponding to a result of an operation with respect to data stored in a first subarray of the plurality of subarrays to a memory cell in a second subarray of the plurality of subarrays.
21. An apparatus, comprising: 
(A,B) a first controller configured to execute a first set of instructions to perform a first operation using a first sensing circuitry stripe coupled to a first group of memory cells of an array; 
(A,C) and a second controller configured to independently execute a second set of instructions to perform a second operation using a second sensing circuitry stripe coupled to a second group of memory cells of the array; 
(D) and wherein data values corresponding to respective results of the first operation are moved from the first sensing circuitry stripe to the second group of memory cells prior to performance of the second operation.
23. (New) The apparatus of claim 21, 
(E) wherein the plurality of sensing components each comprise a sense amplifier and a compute component.
Claims 3/5/4
Claims 24/22/27
22. A method for operating a memory device, comprising: 
(A) executing a first set of instructions by a first subarray controller to direct performance of a first operation in a sequence of operations on data values stored by memory cells in a particular row in a first subarray, wherein the first set of instructions is performed by a number of in-memory processors of the first subarray; 
(D) moving the data values, upon which the first operation has been performed, to a selected row of memory cells in a second subarray using a first sensing component stripe for the first subarray; 
(B) independently executing a second set of instructions by a second subarray controller to direct performance of a second operation in the sequence of operations on the data values moved to the selected row of the second subarray, wherein the second set of instructions is different than the first set of instructions and is performed by a number of in-memory processors of the second subarray; 
(C) and performing the first operation by first sensing circuitry coupled to the first subarray and the second operation, which is different than the first operation, by second sensing circuitry coupled to the second subarray, the first and second sensing circuitries including a sense amplifier and a compute component configured to operate as an in-memory processor for a column of memory cells coupled to a respective sense line.
35. (New) A method, comprising: 
(A) executing, via a first controller coupled to a first group of memory cells, a first set of instructions to perform a first operation; 
(B) and executing, via a second controller coupled to a second group of memory cells, a second set of instructions to perform a second operation; wherein the first set of instructions and the second set of instructions are executed independently by the respective first and second controllers; wherein the first operation and the second operation are operations in a sequence of operations performed on data stored in the respective first and second groups of memory cells; 
(C) and wherein the first operation and the second operation are performed using respective sensing circuitry stripes coupled to the first and the second groups of memory cells.
40. (New) The method of claim 35, further comprising 
(D) moving data values corresponding to respective results of the first operation from a first sensing circuitry stripe coupled to the first group of memory cells to the second group of memory cells prior to performing the second operation.


Claims 21-22, 24 and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 7 of U.S. Patent No. 10,353,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘618 patent as shown below..

10,353,618
17/321,807
1. An apparatus, comprising: a memory device, comprising: a plurality of subarrays of memory cells; sensing circuitry coupled to the plurality of subarrays, the sensing circuitry including a sense amplifier and a compute component configured to operate as an in-memory processor for a column of memory cells coupled to a respective sense line; 
(A) a first subarray controller coupled to a first subarray and configured to execute a first set of instructions to direct performance of a first operation; 
(B) and a second subarray controller coupled to a second subarray and configured to independently execute a second set of instructions to direct performance of a second operation; and wherein: the second operation is different than the first operation in a sequence of operations intended to yield an output; 
(C) and the memory device is configured to move a data value corresponding to a result of the first operation from the first subarray to a memory cell in a second subarray.
21. An apparatus, comprising: 
(A) a first controller configured to execute a first set of instructions to perform a first operation using a first sensing circuitry stripe coupled to a first group of memory cells of an array; 
(B) and a second controller configured to independently execute a second set of instructions to perform a second operation using a second sensing circuitry stripe coupled to a second group of memory cells of the array; 
(C) and wherein data values corresponding to respective results of the first operation are moved from the first sensing circuitry stripe to the second group of memory cells prior to performance of the second operation.
Claims 3/7/4
Claims 24/22/27


Claims 21-22, 24, 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 7 of U.S. Patent No. 11,010,085. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘085 patent as shown below.


11,010,085
17/321,807
1. An apparatus, comprising: 
(A) a first subarray controller coupled to a first subarray of memory cells, the first subarray controller configured to execute a first set of instructions to direct performance of a first operation using first sensing circuitry coupled to the first subarray; and 
(B) a second subarray controller coupled to a second subarray of memory cells, the second subarray controller configured to independently execute a second set of instructions to direct performance of a second operation using second sensing circuitry coupled to the second subarray; wherein: the first and second sensing circuitry are each configured to operate as an in-memory processor for the respective memory cells; 
(C) and a data value corresponding to a result of the first operation is moved from the first subarray to the second subarray.
21. (New) An apparatus, comprising: 
(A) a first controller configured to execute a first set of instructions to perform a first operation using a first sensing circuitry stripe coupled to a first group of memory cells of an array; 
(B) and a second controller configured to independently execute a second set of instructions to perform a second operation using a second sensing circuitry stripe coupled to a second group of memory cells of the array; 
(C) and wherein data values corresponding to respective results of the first operation are moved from the first sensing circuitry stripe to the second group of memory cells prior to performance of the second operation.
Claims 3/4/7
Claims 24/27/22



Allowable Subject Matter
Claims 29-34 are allowed.
Claims 25, 26, 28 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	2016/0306567: discloses directing memory requests to individual memory controllers that are each connected to memory arrays.  The memory includes a plurality of subarrays and the subarrays are connected to separate memory controllers.  (See [0063]-[0070])
	2001/0053105: discloses a processor coupled to a memory array and performing a operation on data stored in the memory array by each processing element.  (See [0021]-[0026])
	2007/0118721: discloses multiple processing elements connected to multiple memory segments.  A switching element is inserted between the processing element and the memory region to allow data to be moved between memory regions.  One movement described would take the output from one processor element and write the result to the memory of a neighboring processing element.  (See [0050]-[0056])


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136